[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________                         FILED
                                                                      U.S. COURT OF APPEALS
                                         No. 06-12960                   ELEVENTH CIRCUIT
                                                                          OCTOBER 2, 2007
                                   ________________________
                                                                         THOMAS K. KAHN
                                                                              CLERK
                                     BIA No. A95-221-846

NESTOR ALBERTO PERDOMO,

                                                                         Petitioner,

                                             versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                                   ________________________

                             Petition for Review of a Decision
                          from the Board of Immigration Appeals
                              _________________________

                                        (October 2, 2007)

Before ANDERSON and PRYOR, Circuit Judges, and VINING,* District Judge.




__________________
*Honorable Robert L. Vining, Jr., United States District Judge for the Northern District of
Georgia, sitting by designation.
PER CURIAM:

      After oral argument and careful consideration, we cannot conclude that

Perdomo’s petition should be granted. The Board of Immigration Appeals held, at

least in an alternative holding, that petitioner’s claims for relief failed because

petitioner had failed to establish that he was a victim of past persecution on a

protected ground. We need not address whether or not the single assault suffered

by petitioner at the hands of FARC might have been sufficiently severe to rise to

the level of persecution, had petitioner proved the protected ground aspect. We do

conclude, however, that the record does not compel a result contrary to the finding

of the BIA that petitioner failed to establish the protected ground element. The

record does not compel a finding that FARC’s assault on petitioner, when he rose

to defend his wife, was based upon either petitioner’s own political opinion, or an

imputed political opinion attributed to petitioner by FARC.

      With respect to petitioner’s claim of a well founded fear of future

persecution, we readily conclude that the record does not compel a conclusion

contrary to that of the BIA, especially in light of petitioner’s divorced status from

his wife, who was the focus of FARC’s attention.

      PETITION DENIED.




                                           2